Title: To James Madison from David Meade Randolph, 16 December 1811
From: Randolph, David Meade
To: Madison, James


Sir,
London 16th December 1811
Notwithstanding my communications may be deemed unworthy your notice, yet since my conscience assures me that I am stimulated by patriotic motives, you will have the goodness to pardon the present repetition.
Among the variety of practical improvements to which my enquiries have extended, there has nothing fallen within my reach so vastly important in a National point of view a[s] a subject lately confided to my friend Dr. Eustis. And, since from the evident policy likely to be forced upon the U. States by the present jarring state of the World, the Art of Ship-building seems to claim attention, I am contemplating important advantages to result from my humble acquirements in forming acquaintance with certain characters in this Country, whose theories, altho proved, are still sufferred to linger from a dread of reform, lest the present Mass of corruption, a system of detested patronage, becomes agitated! and, its putrid particles dissippated by the genial rays of Light and Truth. I have been indulged in a confidential perusal of documents in this important occasion whereby to have seen and believed in the fact, and magnitude of the Interest which may be secured to our happy country, for the ⟨defense?⟩ of her rights by a simple change in her patent Laws! or, by a special statute “Authorising any one or more Aliens (or, by their Attorney) to take out a patent or patents (in the usual way) for such Improvements in Naval Œconomy generally; but, more particularly and specifically, for the construction and framing, or combination of timbers” &cc &cc &cc comprehensively! Having lately forwarded to Dr. Eustis certain pamphlets &cc. &c. giving the outlines of this affair, I beg leave, still in confidence, to add, viz: A Ship of Eighty Guns requires 1/6 only of the usual number of seamen to navigate her! Her structure equally adapted to the purposes of war and commerce. Wherefore a National Ship may be let out on hire for commerce in times of peace, furnishing so much capital to the Adventurer, saving the expence of her perishing when laid up in ordinary, and, at all times fit for service! &c &cc &cc &. The expence of Materials and building 1/3 or ½ less (than these in this Country) Drawing a diminished ratio of water; so well adapting all our vessels to the Western World, where the numberless shoals oppose formidable obstacles to the present old fashioned Moulds, or “Tubs”! Whatever of reputation you may be pleased to ascribe to me personally, that will I freely pledge for the success of the project, if any Law shall induce the parties in my view, to come over for the purpose, of anticipating our possible Enemies in this Improvement in the arts of destruction!
I have to repeat my prayer for forgiveness, thus to intrude on your patience; and, the more especially since duplicate hasty Scrawls will be committed to chance opportunities for reaching your hands. And, to guard vs. curiosity, both are enclosed to my Sons, who will have the honour each, perhaps, to present one. And, they too, will regard the Affair in strict confidence, thereby consistently preserving my own faith with my new friends here; and, of adding their own, to those sentiments of respect and high consideration with which I am yours faithfully
D M Randolph
